DETAILED ACTION
Response to Amendment
This office action has been issued in response to the response filed 11/09/21.  Claims 1-15 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of the “response to arguments” section below.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by presenting arguments & amendments in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  Accordingly, this action is made FINAL.


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB # 20150143037) in view of Couvee et al. (US PGPUB # 20120260005) further in view of Jang (US PGPUB # 20080285699).  
With respect to independent claims 1, 8, 15 Smith discloses:  A method for controlling a memory device comprising a controller, an interface device connected to the controller, and first and second semiconductor memories connected to the interface device, the method comprising: 
	receiving, by the first semiconductor memory, a read command transmitted from the controller via the interface device [FIG. 4 shows copy operations corresponding to memory reads in a system using main memory with multiple memory classes – Smith fig 4, paragraph 0010; CPU 402 may be the controller which originates memory access commands, commands traveling through one or more interfaces as they make their way from command initiator to the logic that ultimately is the executor and destination of the command – Smith fig 4; CPU may include a hypervisor and memory controller operable to execute memory access commands - Smith fig 34; Jang 0039 teaches “the transmitter 1100 may be included in a memory controller, the receiver 1200 may be included in a memory device, and the second data may be write data provided to a memory cell array in the memory device. For example, the memory controller may be implemented as a chip, the memory device may be implemented as another chip, and the communication system 1000 may be used for chip-to-chip interface”]; 
	receiving, by the second semiconductor memory, a write command transmitted from the controller via the interface device [a copy command is intrinsically a combination of a read and subsequent write command – Smith 0233, wherein a copy target is read/loaded from a source location and written/stored to a destination location, commands traveling through one or more interfaces as they make their way from command initiator to the logic that ultimately is the executor and destination of the command – Smith fig 4; FIG. 4 shows copy operations corresponding to memory reads in a system using main memory with multiple memory classes] [write commands may be received by memory (as part of a peripheral component) in the course of transferring (copying/moving operations involving reading from a source and writing to a destination) – Couvee 0003-0004, 0008, 0037; Jang 0039 teaches “the transmitter 1100 may be included in a memory controller, the receiver 1200 may be included in a memory device, and the second data may be write data provided to a memory cell array in the memory device. For example, the memory controller may be implemented as a chip, the memory device may be implemented as another chip, and the communication system 1000 may be used for chip-to-chip interface]; 
	upon receipt of the read command, reading, by the first semiconductor memory, data from the first semiconductor memory, and transmitting, from the first semiconductor memory a data signal corresponding to the read data and a timing control signal indicating an output timing of the data signal to the controller via the interface device under a DDR (Double Data Rate) protocol in which an edge of the timing control signal is shifted from an edge of the data signal by 90 degrees [Smith 0072 teaches that the DRAM may operate using a DDR protocol, which may modulate memory signals in terms of time or frequency using phase shift keying (PSK) - Smith fig 26, 29 & paragraph 0085 in view of Jang 0006, 0008, 0039, 0058 which teaches different DRAM communication protocols such as SDR/DDR communicating via timing-control/data signals at 90 degree phase differences]: and
	upon consecutive receipt of the read command and the write command, reading, by the first semiconductor memory, the data from the first semiconductor memory and transmitting, from the first semiconductor memory to the second semiconductor memory, the data signal and the timing control signal under a SDR (Single Data Rate) protocol in which the edge of the timing control signal is aligned with the edge of the data signal [DMA copy includes reading from first memory and writing to second memory; Other methods of performing Copy 1 include, but are not limited to: (1) use of direct cache injection; (2) use of a DMA engine - Smith 0474; control and timing signals may be transacted over a memory bus to coordinate data transfer between bus connected memory devices – Smith 0095-0097; SDR communication between memory devices with aligned data/timing-control - Smith fig 26, 29 & paragraph 0085 in view of Jang 0006, 0008, 0039, 0058]; and 
	receiving, by the second semiconductor memory, the data signal and the timing control signal [timing based on control signals pertaining to read commands - Smith 0035] transmitted from the first semiconductor memory via the interface device without intermediation of the controller [DMA copy includes reading from first memory and writing to second memory according to timing established by control signals between the memories, without intermediation by a higher level CPU/controller; Other methods of performing Copy 1 include, but are not limited to: (1) use of direct cache injection; (2) use of a DMA engine - Smith 0474; the use of a DMA engine allows for memory transfers between different memory resources without intermediation by a higher level CPU/controller – Smith fig 4, 34 in view of paragraph 0474].
	Smith does not explicitly disclose details or operational specifics of the DMA engine mentioned in 0474, pertaining to how data is directly transferred between memory components without intermediation of a CPU/controller. 	Nevertheless, in the same field of endeavor Couvee teaches that DMA controllers/engines are used advantageously in multitask computer systems using fast peripheral devices in order to avoid blockage during data transfers, these DMA controllers may act as initiators of reading or writing requests for transferring data from an internal memory of a peripheral device to a central memory and vice-versa [Couvee 0004].  
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize a DMA controller and DMA transfer operation to transfer data between memory devices in the invention of Smith as taught by Couvee because it would be advantageous for efficiently transferring data between memories and avoiding memory transfer bottlenecks (Couvee 0004).
explicitly disclose a 90 degree phase shift between data and clock/timing signals, although Smith does teach PSK (phase shift keying) in the context of information transfer between memory devices [Smith 0085] thereby suggesting the limitation in question.  Nevertheless, in the same field of endeavor Jang teaches a memory communication system (Jang 0006) which makes use of a 90 degree phase shift between clock and data signals in the course of transmitting (Jang 0005-0008, 0014-0015, 0039, 0058, fig 4, 8). 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to introduce a 90 degree phase shift in a memory system using SDR/DDR memory in the invention of Smith/ Couvee as taught by Jang because it would be advantageous for efficiently reducing jitter noise and delay time in a communication system (Jang 0015).
	With respect to independent claim 15, since the claim is substantially similar in scope relative to independent claims 1 & 8 it is rejected according to the same rationale as applied to those claims, with minor difference considered.
	With respect to dependent claim 2, 9 Smith in view of Couvee discloses wherein transmitting the data from the first semiconductor memory and receiving the data at the second semiconductor memory are performed based on a SDR (Single Data Rate) [Smith 0072].
		With respect to dependent claim 5, 12 Smith in view of Couvee discloses receiving, by the controller including an ECC circuit [Any or all of the various elements of a memory system or memory subsystem may include error detection and/or correction methods such as CRC (cyclic redundancy code, or cyclic redundancy check), ECC (error-correcting code), EDC (error detecting code, or error detection and correction), LDPC (low-density parity check), parity, checksum or other encoding/decoding methods suited for this purpose - Smith 0080], the data outputted from the first semiconductor memory; when detecting an error in the received data, correcting the error using the ECC circuit; and transmitting, by the controller, data in which the error is corrected, from the controller to the second semiconductor memory [Any or all of the various elements of a memory system or memory subsystem may include error detection and/or correction methods such as CRC (cyclic redundancy code, or cyclic redundancy check), ECC (error-correcting code), EDC (error detecting code, or error detection and correction), LDPC (low-density parity check), parity, checksum or other encoding/decoding methods suited for this purpose - Smith 0080].
	With respect to dependent claim 6, 13 Smith in view of Couvee discloses wherein the first and second semiconductor memories receive a first command for directly transferring the data from the first semiconductor memory to the second semiconductor memory from the controller [this may be done as a DMA interrupt before the execution of a DMA command – Couvee 0081-0083] before receiving the read command and the write command [communicate (e.g. signal, command, send control information, receive status, etc.) with the memory to, for example, transfer (e.g. copy, move, DMA) - Smith 0194] [scatter/gather DMA commands may be executed after a DMA interrupt/notification - Couvee 0071 in view of 0081-008].
 	With respect to dependent claim 7, 14 Smith in view of Couvee discloses wherein the first semiconductor memory receives a second command including a chip address of a memory from which the data is to be read before receiving the read command and a read address subsequently to the read command [one or more Chip Select signals in a DDR protocol may be used as one or more control signals and adapted to be used as one or more address signals - Smith 0153] [reading operations used in the course of transfer/copy operations will include all information including selecting a memory chip (chip select) – Couvee 0067-0072], and the first semiconductor memory is selected based on the second command [a source is selected according to parameter of the access command as indicated above], and the second semiconductor memory receives a third command including a chip address of a memory into which the data is to be written before receiving the write command and a write address subsequently to the write command, and the second semiconductor memory is selected based on the third command [one or more Chip Select signals in a DDR protocol may be used as one or more control signals and adapted to be used as one or more address signals - Smith 0153; conventional order of operation for accessing memory would involve a memory being selected at a highest level (chip select) before micro-targeting a specific rank, bank, row & column within that memory] [writing operations used in the course of transfer/copy operations will include all information including selecting a memory chip (chip select) – Couvee 0067-0072]. 

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s argument on page 10-11 that “The outstanding rejection also recognized deficiencies in Smith with respect to specifics of a DMA engine, and Couvee was cited for those features. Applicant submits Couvee, however, does not cure the deficiencies in Smith with respect to the currently recited claim features. Applicant submits Couvee also does not disclose or suggest the clarified claim features of the combination of the DDR transmission from the semiconductor memory to the controller, and the SDR transmission between the semiconductor memories. Applicant submits amended independent claims | and 8 as currently written, and accordingly the claims dependent thereon, patentably distinguish over Snuth in view of Couvee.”	[The examiner respectfully submits that amended grounds of rejection necessitated by amendments to the claims have rendered the instant remarks unpersuasive. Specifically the rejection has been amended to include a new reference to Jang, which in 0039 teaches “the transmitter 1100 may be included in a memory controller, the receiver 1200 may be included in a memory device, and the second data may be write data provided to a memory cell array in the memory device. For example, the memory controller may be implemented as a chip, the memory device may be implemented as another chip, and the communication system 1000 may be used for chip-to-chip interface” which appears to read on the instant limitation].
Any remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133